                             UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION



Mary Woods,                                                      Case No. 3:18-cv-1070

                        Plaintiff

        v.                                                       MEMORANDUM OPINION
                                                                     AND ORDER

Commissioner of Social Security,

                        Defendant



        Before me is the Report and Recommendation (“R & R”) of Magistrate Judge Thomas M.

Parker. (Doc. No. 17). Judge Parker recommends I affirm the final decision of Defendant

Commissioner of Social Security denying Plaintiff Mary Woods’s applications for Disability

Insurance Benefits and Supplemental Security Income. (Id.). Woods timely filed objections to the R

& R, (Doc. No. 18), and the Commissioner filed a response, (Doc. No. 19).

        A district court must conduct a de novo review of “any part of the magistrate judge’s

disposition that has been properly objected to. The district judge may accept, reject or modify the

recommended disposition, receive further evidence, or return the matter to the magistrate judge with

instructions.” Fed. R. Civ. P. 72(b)(3).

        A general objection that does not “address specific concerns with the magistrate's report”

will not suffice. Howard v. Sec’y of Health & Human Servs., 932 F.2d 505, 509 (6th Cir. 1991); see also

Fed. R. Civ. P. 72(b)(2) (“[A] party may serve and file specific written objections to the proposed

findings and recommendations.”) (emphasis added).
        In this case, Woods raises one objection not to Judge Parker’s R & R, but the ALJ’s decision

alone. (Doc. No. 18). Because Woods “simply objected to the report and recommendation and

referred to [one] issue[ ] in the case” rather than “specifically [ ] address the findings of the

magistrate,” her general objection does not amount to a legitimate appeal of the R & R. Miller v.

Currie, 50 F.3d 373, 380 (6th Cir. 1995); see also, e.g., Andres v. Comm’r of Soc. Sec., 733 F. App’x 241,

244 (6th Cir. 2018) (“Because Andres failed to pinpoint the magistrate judge’s alleged errors, he has

forfeited his arguments on appeal.”); King v. Caruso, 542 F. Supp. 2d 703, 706 (E.D. Mich. 2008)

(“[I]f the ‘objection’ merely states a disagreement with the magistrate’s suggested resolution or

summarizes what was brought before the magistrate, it is not an objection for the purposes of this

review.”).

        On independent review of the R & R, I conclude Judge Parker’s recommendation and

findings are supported by the relevant facts and applicable law. Therefore, Woods’s objection is

overruled, and Judge Parker’s R & R is adopted, in full.



        So Ordered.

                                                           s/ Jeffrey J. Helmick
                                                           United States District Judge




                                                      2
